1735Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on February 10, 2022. Claims 29-40 are currently pending. Claims 21-28 have been canceled, claim 29 has been amended by Applicant’s amendment filed on February 7, 2022. No claims were newly added.  
The terminal disclaimer filed on February 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent Nos. 10,323,248;10,323,249;10,669,549;10,675,305;10,688,132; 10,858,660 and 11,110,125 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
The terminal disclaimer filed on February 7, 2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of copending application 16/993,782 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on February 11, 2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of copending application 17/331,423 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Therefore, claims 29-40 are currently under examination. 
	Claims 29-40 are allowable.
Specification
Cross-Reference to Related Application.
The disclosure filed on June 23, 2021 remains  objected to because the cross-reference to related application on the first page of the specification required to be updated with the now U.S. Patent 11,110,125. Appropriate correction is required.

Withdrawn objections/ rejections
                                                                Claim objections 	In view of Applicants’ amendment of claim 29, the objection to claim 29  has been withdrawn.
Claim Rejections - 35 USC § 112(b)
In view of Applicants’ amendment of claim 21, the rejection to clams 21-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Double Patenting 
In view of Applicants’ terminal disclaimer over U.S. Patent Nos. 10,323,248; 10,323,249; 10,669,549; 10,675,305; 10,688,132; 10,858,660 and 11,110,125, the rejection of claims 29-40 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over  the claims of U.S. Patent Nos. 10,323,248; 10,323,249; 10,669,549; 10,675,305; 10,688,132; 10,858,660 and 11,110,125, has been withdrawn. 
Provisional Double Patenting 
In view of Applicants’ terminal disclaimer over copending Application Nos. 16, 993,782 and 17/331,423, the rejection of claims 29-40 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over  the claims of copending Application Nos. 16, 993,782 and 17/331,423, has been withdrawn.  

Conclusion
Claims 29-40  are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633